Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2020/0029316).
Regarding claim 1, Zhou discloses a method of wireless communication of a user equipment (UE), comprising: receiving, at the UE, a dormant BWP configuration indicating that a first BWP on which the UE operates in a dormancy behavior (paras. 389 and 392; note; dormant BWP or BWP in dormant state based on signaling), the first BWP being on a first 
Regarding claim 9, Zhou discloses an apparatus for wireless communication (fig. 3, item 110), the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (item 315) and configured to (paras. 236-237 and 242): receive, at the UE, a dormant BWP configuration indicating that a first BWP on which the UE operates in a dormancy behavior (paras. 389 and 392; note; dormant BWP or BWP in dormant state based on signaling), the first BWP being on a first secondary cell established between the UE and a base station (para. 397, especially lines 18-19; note: BWP of an SCell in a dormant state; para. 413, second sentence; para. 414, penultimate sentence); receive, on a primary cell established between the UE and the base station, a first indication for transitioning to operating in the dormancy behavior (paras. 354 and 357; note: PCell PDCCH for an SCell; and, para. 361, fourth sentence; note: not monitor a dormant SCell PDCCH; para. 362, especially third sentence; note: RRC indicating a dormant state; paras. 366 and 380); and operate in the dormancy behavior on the first BWP in accordance with the first indication (para. 389, lines 20-31).  
Regarding claim 17, Zhou discloses a computer-readable medium storing computer executable code for wireless communication of a user equipment (UE) (fig. 3, items 101 and 315-316), comprising code to (paras. 236-237 and 242): receive, at the UE, a dormant BWP 
Regarding claims 2, 10 and 18, Zhou discloses the method of claim 1, further comprising, and apparatus of claim 9, wherein the at least one processor is further configured to perform, and the computer-readable medium of claim 17, wherein the code is further configured to: while operating in the dormancy behavior on the first BWP: performing periodic channel state information (CSI) measurements on the first secondary cell (paras. 389 and 421; note: CSI report based on dormant state measurements); reporting CSI of the first secondary cell on another cell on which the UE operates in a non-dormancy behavior (paras. 354 and 357; note: PCell PDCCH for an SCell; para. 391; note: report on PCell or PUCCH of an active SCell) and refraining from monitoring each physical down link control channel (PDCCH) transmitted on the first secondary cell (para. 361, fourth and penultimate sentences; para. 363, last sentence; note: not monitoring a PDCCH on a dormant SCell).   
Regarding claims 3, 11 and 19, Zhou discloses the method of claim 1, apparatus of claim 9 and computer-readable medium of claim 17, wherein the dormant BWP configuration is received through a Radio Resource Control (RRC) message (para. 362, penultimate sentence; 
Regarding claims 4, 12 and 20, Zhou discloses the method of claim 1, wherein the UE is configured to operate in a non-dormancy behavior on each of a plurality of BWPs (fig. 28; para. 403, second sentence; para. 412), wherein the method further comprises, and the apparatus of claim 9, wherein the at least one processor is further configured to perform, and the computer-readable medium of claim 17, wherein the code is further configured to perform: operating the UE in a non-dormancy behavior on each of a plurality of BWPs (fig. 28; para. 403, second sentence; para. 412), and further configured to perform: receiving a non-dormant BWP configuration indicating a default BWP of the plurality of BWPs for operating in the non-dormancy behavior (paras. 412, second sentence); and while operating in the dormancy behavior on the first BWP: receiving, on the primary cell, a second indication for transitioning to operating in the non-dormancy behavior on the first secondary cell (figs. 22 and 33; para. 447, last sentence; paras. 362 and 380, each penultimate sentence; para. 401, lines 15-26); and transitioning to operating in the non-dormancy behavior on the default BWP of the first secondary cell in accordance with the second indication (para. 291, second and last sentences; para. 292 and fig. 10; para. 380-381 and fig. 24; note: BWP switching).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8, 13 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Ang et al. (US 2020/0205041).
Regarding claims 5 and 13, Zhou discloses receiving an indication on a PDCCH of a primary cell (paras. 354 and 357; note: PCell PDCCH for an SCell; para. 380) but does not disclose the method of claim 1, further comprising, and the apparatus of claim 9, wherein the at least one processor is further configured to perform: receiving, on the primary cell, a physical down link control channel (PDCCH) in an active time of a discontinuous reception (DRX) cycle, wherein the first indication is carried in the PDCCH, wherein the operating in the dormancy behavior is executed in the active time. However, Ang discloses deactivation BWPs during a DRX cycle based on an indication received on a PCell during a DRX active time (fig. 4, item 405; note: SCell deactivation by group BWP DCI, where dormancy is during a DRX active time - item 420-d; note: deactivation on secondary cells during a monitoring period for a PDCCH on a PCell; para. 136). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, on the primary cell, a physical down link control channel (PDCCH) in an active time of a discontinuous reception (DRX) cycle, wherein the first indication is carried in the PDCCH, wherein the operating in the dormancy behavior is executed in the active time in the invention of Zhou. The motivation to have the 
Regarding claims 8 and 16, Zhou does not disclose the method of claim 1, further comprising, and the apparatus of claim 9, wherein the at least one processor is further configured to perform: establishing a plurality of secondary cells with the base station, the plurality of secondary cells including the first secondary cell; determining one or more groups dividing the plurality of secondary cells, each group containing one or more of the plurality of secondary cells that operate in the dormancy behavior or in a non-dormancy behavior together; and sending an indication of the one or more groups to the base station. 
However, Ang discloses these features (fig. 18; para. 65, last three sentences; paras. 112, 118 (especially first three sentences) and 131; para. 64, last sentence and para 122, first sentence; note: acknowledge a DCI signaling for the group). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have establishing a plurality of secondary cells with the base station, the plurality of secondary cells including the first secondary cell; determining one or more groups dividing the plurality of secondary cells, each group containing one or more of the plurality of secondary cells that operate in the dormancy behavior or in a non-dormancy behavior together; and sending an indication of the one or more groups to the base station in the invention of Zhou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing carrier aggregation control and feedback as is known in the art (Ang, fig. 18 and paras. 65, 112, 118 and 131; paras. 64 and 122; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying .

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Tsai et al. (US 2021/0105722).
Regarding claims 6-7 and 14-15, Zhou discloses receiving an indication on a PDCCH of a primary cell (paras. 354 and 357; note: PCell PDCCH for an SCell; para. 380; note: BWP switching to indicate a dormant/active BWP/SCell) but does not disclose the method of claim 1, further comprising, and the apparatus of claim 9, wherein the at least one processor is further configured to perform: receiving, on the primary cell, a first wake-up signal prior to an active time in a first discontinuous reception (DRX) cycle, wherein the first indication is carried in the first wake-up signal, wherein the operating in the dormancy behavior is executed for the active time of the first DRX cycle, and the method of claim 6, further comprising, and the apparatus of claim 14, wherein the at least one processor is further configured to perform: receiving, on the primary cell, a second wake-up signal prior to an active time in a second DRX cycle, the second wake-up signal carrying a second indication for transitioning to operating in a non-dormancy behavior; and operating in the non-dormancy behavior for the active time of the second DRX cycle. 
However, Tsai discloses receiving on a primary cell a first wake-up signal prior to an activation time in a DRX cycle (fig. 1, items 102 and 104; para. 43; note; PCell PDCCH), wherein the indication is carrier in the wake-up signal (para. 46, last sentence; para. 72, especially first sentence; note: wake-up signal having a BWP switching parameter to indicate BWP(s) to go dormant or wake up - para. 36), where the dormancy and non-dormancy behavior occurs during an active time (para. 122-123). Therefore, it would have been obvious to one 
Regarding claims 8 and 16, Zhou does not disclose the method of claim 1, further comprising, and the apparatus of claim 9, wherein the at least one processor is further configured to perform: establishing a plurality of secondary cells with the base station, the plurality of secondary cells including the first secondary cell; determining one or more groups dividing the plurality of secondary cells, each group containing one or more of the plurality of secondary cells that operate in the dormancy behavior or in a non-dormancy behavior together; and sending an indication of the one or more groups to the base station. However, Tsai discloses these features (fig. 8; para. 52, last sentence; note: BWP switching for a group of serving cells; para. 53-55, 65-70, 105 and 112-126; para. 92, especially second sentence and para. 93; note: confirmation message or ACK for signaling). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have establishing a plurality of secondary cells with the base station, the plurality of secondary cells including the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islam et al. (US 2021/0029772) discloses a bitmap for dormancy indications (paras. 38, 149, 170 and 174-175; claim 23). Cheng (US 2020/0145164) discloses indicating an SCell BWP for dormancy (paras. 34 and 38) and BWP groups (fig. 8 and para. 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462